—Order, Supreme Court, New York County (Edward Greenfield, J.), entered September 15, 1993, which, insofar as relevant, granted plaintiff’s motion for a temporary receiver, with related relief, unanimously affirmed, without costs.
*408Although plaintiff offered only law office failure as an excuse for failure to obey the IAS Court’s directive to settle an order within 60 days (22 NYCRR 202.48), plaintiff showed that a temporary receiver is justified because the parties are "antagonists [who] threaten the wellbeing and continued viability of [the entity]” (Modern Telecommunications v Dalessandro, 185 AD2d 218, 224), and we therefore find that a compelling policy, a concern for the wellbeing of the subject building and its tenants, justifies permitting the late settlement of the order (see, Russo v City of New York, 206 AD2d 355). Concur—Sullivan, J. P., Wallach, Rubin, Ross and Tom, JJ.